Citation Nr: 1133292	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-23 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  The issue before the Board today was remanded in December 2010 for further evidentiary and procedural development.  As discussed below, the Board is granting the entire benefit sought on appeal.  Thus, any failure by the RO to substantially comply with the December 2010 remand directives is nonprejudicial.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law Judge in June 2010; a transcript of that hearing is associated with the claims folder.

The Veteran was previously denied service connection for tinnitus, but did not appeal this decision.  Additionally, the issue of entitlement to service connection for right ear hearing loss was denied by the Board in December 2010.  In June 2010, the Veteran testified that he has experienced ringing in his ears since service.  A January 2011 VA examination indicates that the Veteran has right ear hearing loss that meets VA's definition of a disability.  

The Board observes that it does not have jurisdiction over either the issue of entitlement to service connection for tinnitus or right ear hearing loss.  However, seeing as the VA disability system is a paternalistic one and the Board is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations, it finds that the appropriate course of action is to REFER them to the RO for consideration.


FINDING OF FACT

The competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran's current left ear hearing loss is due, in part, to service-related acoustic trauma.


CONCLUSION OF LAW

Left ear hearing loss was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist
and Other Due Process Considerations

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  Similarly, the Board will not discuss whether there was substantial compliance with its December 2010 remand because any error in failing to complete the requested development is rendered moot by the Board's decision to award the full benefit sought on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  

Legal Criteria and Analysis

The Veteran is seeking service-connected compensation benefits for hearing loss.  At the January 2011 VA examination, he indicated that he was exposed to significant noise levels as a driver in the hospital motor pool during service.  Additionally, he testified in June 2011 that his left ear drum was acoustically damaged during basic training when a demolition pit exploded immediately to the left of him during a training exercise.  The Veteran indicated that he did not experience any immediate pain, but that a few days later he was travelling from Fort Carson, Colorado to Fort Sam Houston, Texas and began to experience pain in the left ear.  He was initially treated at a private facility (whose records are no longer available) with continued follow-up at the Brooke Army Medical Center in Fort Sam Houston, Texas.  The Veteran testified that following his initial left ear injury he experienced continued difficulty with his hearing, including ringing in his ears and problems with speech comprehension, and that in 2000 the VA Medical Center in Oklahoma City, Oklahoma prescribed him a hearing aid.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131 (West 2002).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  Finally, certain chronic disabilities, such as hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Here, the Veteran's service treatment records do not demonstrate a hearing loss disability, as defined for VA compensation purposes.  See 38 C.F.R. § 3.385 (2010).  And while the Board acknowledges that the Veteran is competent to report a noticeable decrease in his hearing during and after service, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), such lay evidence is not sufficient to establish incurrence of a hearing loss disability during service or within one year of service separation.  See 38 C.F.R. § 3.385 (2010).  The earliest audiometric data of record showing that the Veteran meets the criteria for a left ear hearing loss disability is a November 2000 VA audiogram.  

Initially, the Board observes that the lack of contemporaneous evidence of a chronic left ear hearing loss disability during and shortly after military service weighs against a finding that the Veteran's current hearing loss was incurred during service.  However, the absence of such affirmative evidence is not fatal to his claim.  Rather, the Board must consider whether there is competent evidence which attributes post-service hearing loss to some service injury or event.  Hensley v. Brown, 5 Vet. App. 155 (1993); 38 C.F.R. § 3.303(d).  

With respect to the Veteran's claimed in-service acoustic trauma, the Board finds the evidence of record tends to support his lay assertions.  In this regard, training exercises involving demolitions are an expected part of basic training and the Veteran's separation document (DD Form 214) confirms that he was a medical specialist, thereby corroborating his testimony regarding exposure to vehicle noise from the hospital motor pool.  See 38 U.S.C.A. § 1154(a) (West 2002) (due consideration must be given to the places, types, and circumstances of a veteran's service).  The Board acknowledges that there is nothing definitive of record to confirm any acoustic trauma, including damage to the Veteran's left ear.  However, the Veteran has been consistent in his assertion that he incurred an acoustic injury to his left ear during basic training.  In fact, he mentioned this incident at the November 2000 VA audiological evaluation, seven years prior to his filing a claim for compensation.  As the Board has no reason to doubt the credibility of the Veteran, it concludes that the evidence of record demonstrates acoustic trauma and injury to the left ear during service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  

Turning to the issue of whether his current left ear hearing loss is related to in-service noise exposure and acoustic trauma, the only competent evidence of record directly addressing the issue of etiology is a January 2011 VA examination report.  In this report the examining audiologist opined that the Veteran's left ear hearing loss is "less likely as not . . . etiologically related to [his] military service (including the reported explosion)."  In reaching this conclusion, the examiner noted that there was no evidence of medically significant asymmetry in the Veteran's hearing at separation from service, the pain experienced by the Veteran while travelling to Fort Sam Houston was likely related to changes in barometric pressure while traveling in the mountains and not acoustic trauma, the Veteran reported a history of civilian occupational noise exposure of much greater longevity than his military service (i.e., twenty years as a crude operator), and there was recreational noise exposure both before and after military service.  The January 2011 examining audiologist also indicated that "[n]o general medical evidence exists to show that hearing loss continues to develop for 40-50 years following a single incident of acoustic trauma."  

The Board acknowledges that, at first glance, the above opinion appears to weigh against the Veteran's claim.  However, upon closer review, the Board finds that this opinion actually supports a finding that some part of the Veteran's current left ear hearing loss is related to the acoustic trauma incurred during service.  In this regard, while the examining audiologist stated that medical evidence does not support a finding of hearing loss developing many years after a single incident of noise exposure/acoustic trauma, he also identifies multiple types of both pre- and post-service noise exposure/acoustic trauma that contributed, in his opinion, to the Veteran's current hearing loss.  Thus, a reasonable reading of the audiologist's opinion is that the Veteran's left ear hearing loss is the result of the cumulative effect of noise exposure/acoustic trauma incurred during his lifetime.  Since noise exposure/acoustic trauma experienced during his lifetime includes noise exposure experienced during service (i.e., motor pool and demolition pit noise), it is reasonable to conclude that at least some part of the Veteran's current left ear hearing loss is attributable to acoustic trauma incurred during service.  

The above conclusion is further supported by the fact that the January 2011 examining audiologist also opined that the Veteran's reported tinnitus is "as likely as not a symptom associated with [his] hearing loss."  This opinion is relevant to the current appeal because the Veteran has consistently reported that he first noticed tinnitus following the basic training explosion and that it has been chronically intermittent ever since.  Thus, if tinnitus had its onset during service and it is associated with his hearing loss, then the Veteran's hearing loss must also have had its onset during service.  

The Board does not dispute that the Veteran may have incurred additional acoustic trauma following his separation from service and that some of his hearing loss may be related to recreational and occupational noise exposures.  However, service connection does not require that the sole etiology of a disease be service-related.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In the present case, the January 2011 VA examination report can reasonably be interpreted to attribute at least some part of the Veteran's hearing loss to military noise exposure.  Therefore, affording all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss should be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


